DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the spike defining one or more protrusions for engaging with the tubular element, at least one of the protrusions being tubular and allowing for the injection of foamed material therethrough” embodiment of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 154.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In para. 0022, “foamed polyurethane 26 is them poured” should be “foamed polyurethane 26 is then poured”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 8 recites “spike and/or cap defining one or more protrusions for engaging with the tubular element, at least one of the protrusions being tubular and allowing for the injection of foamed material therethrough” but it is unclear how the embodiment of “the spike defining one or more protrusions for engaging with the tubular element, at least one of the protrusions being tubular and allowing for the injection of foamed material therethrough” is possible. In Fig. 9, the protrusions are for engagement with the bottom of the central post and it would not be possible for the protrusions there to allow for the injection of foamed material therethrough. Only the embodiments in which the cap has the protrusions would be possible for the injection of the foamed material. For the purposes of examination, the Examiner interprets the limitation “allowing for the injection of foamed material therethrough” to only be for embodiments in which the cap has a protrusion. 
Dependent claims 9-11 fail to solve this deficiency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Posa (US 20120000124) in view of Lemelson (US 4175883). 
Regarding claim 1, Posa teaches of (Fig. 1) a trellis post (device is a plant support) comprising: 
a moulded plastic tubular element (¶0036, the rod can be made of molded plastic) defining a central post (rod 102), 
the central post (102) providing an interior (socket 116) and defining two flanges (capture devices 110, 112, 120, 122) extending from opposed sides of the central post (seen in fig. 1), 
the flanges extending along the length of the tubular element (seen in fig. 1), 
the flanges defining a series of spaced apart slots for receiving wires (¶0037, fig. 2, tapered slits that capture the flexible member as it slides into the slit)
wherein the trellis post defines a ground engaging means at one end (lower end 106).
Posa does not appear to teach of wherein the moulded plastic tubular element is reinforced with an internal stake extending through the interior of the post and a supporting/filling material is located between the stake and the interior of the central post, and wherein the supporting material is selected from the group consisting of a foamed plastics material, mortar, concrete, and Portland cement.
Lemelson is in the field of stake manufacturing and teaches of (fig. 12) wherein the tubular element (main body portion 82) is reinforced with an internal stake (tube 87) extending through the interior of the post (seen in fig. 12) and a supporting/filling material is located between the stake (87) and the interior of the central post (82) (col. 8 lines 5-16, volume interior of the hollow molding defining body portion 82 may be filled with a structural plastic foam, Portland cement, concrete or other suitable structural material), and wherein the supporting material is selected from the group consisting of a foamed plastics material, mortar, concrete, and Portland cement (col. 8 lines 5-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Posa to incorporate the teachings of Lemelson of wherein the moulded plastic tubular element is reinforced with an internal stake extending through the interior of the post and a supporting/filling material is located between the stake and the interior of the central post, and wherein the supporting material is selected from the group consisting of a foamed plastics material, mortar, concrete, and Portland cement in order to provide more stability to the stake. 

Regarding claim 3, Posa as modified teaches of claim 1, and but does not appear to teach of wherein the stake is wooden. 
Posa does teach that the rod may be wood (¶0036, one can make tubular elements wooden, which can be applied to the internal stake).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Posa to incorporate the teachings of wherein the stake is wooden in order to use a well-known cost effective and durable material. 

Regarding claim 5, Posa as modified teaches of claim 1, and teaches of wherein the ground engaging means (106) is a spike (seen in fig. 1) and wherein the spike may be moulded from the same material as the post (¶0036, the spike is part of the post 102 and would be moulded from the same material as the post 102).

Regarding claim 7, Posa teaches of a method of making a trellis post (device is a plant support) comprising:
forming a moulded plastic tubular element (¶0036, the rod can be made of molded plastic) comprising a central post (rod 102) defining an interior (socket 116) and two flanges (capture devices 110, 112, 120, 122) extending from opposed sides of the central post (seen in fig. 1), 
the flanges defining a series of spaced apart slots for receiving wires (¶0037, fig. 2, tapered slits that capture the flexible member as it slides into the slit);
Posa does not appear to teach of pouring a foamed plastics material, concrete, mortar or portland cement mix into the central post; and inserting a reinforcing stake into the interior.
Lemelson teaches of pouring a foamed plastics material, concrete, mortar or portland cement mix into the central post (col. 8 lines 5-16, volume interior of the hollow molding defining body portion 82 may be filled with a structural plastic foam, Portland cement, concrete or other suitable structural material); and inserting a reinforcing stake (87) into the interior (seen in fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Posa to incorporate the teachings of Lemelson of pouring a foamed plastics material, concrete, mortar or portland cement mix into the central post; and inserting a reinforcing stake into the interior in order to provide more stability to the stake.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Posa and Lemelson, as applied to claim 1 above, and further in view of Dyke (US 5,349,780).
	Regarding claim 2, Posa as modified teaches of claim 1, but does not appear to teach of wherein the moulded exterior of the post is made from PVC.
	Dyke teaches of wherein the moulded exterior of the post is made from PVC (col. 2 lines 34-46, the plant support member is made of PVC because of its inexpensive cost and desired physical properties).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Posa to incorporate the teachings of Dyke of wherein the moulded exterior of the post is made from PVC in order to use an inexpensive material that is tough and strong while also being able to be easily formed in a molding or extrusion process as motivated by Dyke in col. 2 lines 34-46.

	Regarding claim 6, Posa as modified teaches of claim 1, and wherein the moulded plastic tubular element is formed by extrusion (col. 2, lines 34-46, the plant support member can be made of PVC, which can be easily formed in a molding or extrusion process).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Posa and Dyke, as applied to claim 1 above, and further in view of Biscaro (US 4218415)
	Regarding claim 4, Posa as modified teaches of claim 1, but does not appear to teach of wherein the foamed plastic material is foamed polyurethane.
	Biscaro is in the field of plant stakes and teaches of wherein the foamed plastic material is foamed polyurethane (outer coating 4 around tube 2 is made of expanded plastics such as polyurethane foam).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Posa to incorporate the teachings of Biscaro of wherein the foamed plastic material is foamed polyurethane in order to use a well-known material for insulation and absorbing moisture. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Posa (US 20120000124) in view of Lemelson (US 4175883) and King (US 20110056128). 
Regarding claim 8, Posa teaches of a method of making a trellis post (device is a plant support) comprising:
forming a moulded plastic tubular element (¶0036, retainer components are plastic and over-molded onto a solid, cylindrical fiberglass rod) comprising a central post (rod 102) defining an interior (socket 116) and defining two flanges (capture devices 110, 112, 120, 122) extending from opposed sides of the central post (seen in fig. 1), the flanges defining a series of spaced apart slots for receiving wires (¶0037, fig. 2, tapered slits that capture the flexible member as it slides into the slit);
a ground engaging spike (lower end 106) for closing the ends of the tubular element (closes the bottom end of the rod 102), and
Posa does not appear to teach of the central post having open ends; 
inserting a reinforcing stake into the interior of the tubular element; providing a cap, and closing the ends with the cap on one end and the ground engaging spike on the opposite end, the spike and/or cap defining one or more protrusions for engaging with the tubular element, at least one of the protrusions being tubular and allowing for the injection of foamed material therethrough;
pouring a foamed plastics material, concrete, mortar or portland cement mix, into the central post through the tubular protrusions to fill spaces in the interior of the post.
Lemelson teaches of (fig. 12) the central post (82) having open ends (openings to let tube 87 through); 
inserting a reinforcing stake (tube 87) into the interior of the tubular element (seen in fig. 12); providing a cap (fig. 5, beam 46), and closing the ends with the cap on one end and the ground engaging spike on the opposite end (figs. 1 and 5, cap 46 at top of the tubular end and the spike 17 at the opposite end);
pouring a foamed plastics material, concrete, mortar or portland cement mix, into the central post to fill spaces in the interior of the post (col. 8 lines 5-16, volume interior of the hollow molding defining body portion 82 may be filled with a structural plastic foam, Portland cement, concrete or other suitable structural material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Posa to incorporate the teachings of Lemelson of the central post having open ends; inserting a reinforcing stake into the interior of the tubular element; providing a cap, and closing the ends with the cap on one end and the ground engaging spike on the opposite end; pouring a foamed plastics material, concrete, mortar or portland cement mix, into the central post to fill spaces in the interior of the post in order to provide more stability to the stake. 
King teaches of the spike (spike 136) and/or cap (top tube 520) defining one or more protrusions for engaging with the tubular element (fig. 5, spike 136 has protrusion to engage with the tube 518 and cap 520 has a protrusion 525 for engaging with the tube 519), at least one of the protrusions being tubular (seen in fig. 5) and allowing for the injection of foamed material therethrough (cap 520 has an opening from the top to the bottom of the protrusion 525 that would allow for the injection of foamed material therethrough). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Posa to incorporate the teachings of King of the spike and/or cap defining one or more protrusions for engaging with the tubular element, at least one of the protrusions being tubular and allowing for the injection of foamed material therethrough in order to allow disengagement of the post for easier storage and cleaning and also allow easier and directed filling of the central post. 

Regarding claim 9, Posa as modified teaches of clam 8, and Lemelson further comprising securing the reinforcing stake to the cap using fasteners (fig. 5, the cap 46 is secured over the top of the reinforcing stake 44 through frictional engagement). 
Posa does not appear to teach of further comprising securing the reinforcing stake to the cap and spike using fasteners prior to filling of the interior of the post.
King teaches of further comprising securing the stake to the cap and to the spike using fasteners prior to filling of the interior post (fig. 5, joint 525 of cap 520 and the joint of spike 136 is secured to the post 518 and can be placed prior to filling to the interior post).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Posa to incorporate the teachings of King of further comprising securing the reinforcing stake to the cap and the spike using fasteners prior to filling of the interior of the post in order to close the open ends of the central post and prevent the filling material from spilling out. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Posa, Lemelson, and King, as applied to claim 8 above, and further in view of Dyke (US 5349780). 
	Regarding claim 10, Posa as modified teaches of claim 8, but does not appear to teach of wherein the step of forming the moulded plastic tubular element includes extruding the tubular element (col. 2, lines 34-46, the plant support member can be made of PVC, which can be easily formed in a molding or extrusion process). 
Posa does not appear to teach of cutting it to size.
Dyke teaches of forming the moulded plastic tubular element includes extruding the tubular element and cutting it to size (col. 3 lines 2-4, extruded support member is typically cut in 4 ft, 5 ft, or 6 ft lengths). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Posa to incorporate the teachings of Dyke of forming the moulded plastic tubular element includes extruding the tubular element and cutting it to size in order to shorten the tubular element for smaller plants. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Posa, Lemelson, and King, as applied to claim 8 above, and further in view of Wakefield (US 1983956).
	Regarding claim 11, Posa as modified teaches of claim 8, but does not appear to teach of wherein the reinforcing stake comprises timber.
	Wakefield teaches of wherein the reinforcing stake comprises timber (col. 1 lines 4-5, the trellis can be constructed of cheap timber).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Posa to incorporate the teachings of Wakefield of wherein the reinforcing stake comprises timber in order to use a cheap material as motivated by Wakefield in col. 1 lines 4-5.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Posa, Lemelson, as applied to claim 8 above, and further in view of King. 
Regarding claim 12, Posa as modified teaches of claim 1 but does not appear to teach of wherein the cap has a top defining a central aperture for receiving a fastener and defines a series of depending tubular protrusions having an open upper end for injection of filling material into the post.
King teaches of wherein (fig. 5) the cap (tube 520) has a top defining a central aperture for receiving a fastener (fig. 5, central aperture fastens to the cap 133) and defines a series of depending tubular protrusions (series of 1 tubular protrusion 521) having an open upper end for injection of filling material into the post (seen in fig. 5, opening at the top can be used for injection of filling material into the post).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Posa to incorporate the teachings of King of wherein the cap has a top defining a central aperture for receiving a fastener and defines a series of depending tubular protrusions having an open upper end for injection of filling material into the post in order to direct the filling material into the central post. 

Regarding claim 13, Posa as modified teaches of claim 1 but does not appear to teach of wherein the spike has a tip defining a central aperture for receiving a fastener and defines a series of protrusions or tabs for engagement with the central post.
King teaches of wherein (fig. 5) the spike (136) has a tip defining a central aperture for receiving a fastener (fastens to the tube 518 with the upper central aperture) and defines a series of protrusions or tabs for engagement with the central post (series of 1 protrusion to attach to the central post 518).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Posa to incorporate the teachings of King of wherein the spike has a tip defining a central aperture for receiving a fastener and defines a series of protrusions or tabs for engagement with the central post in order to secure the spike to the central post and close off the bottom open end of the post. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Posa, and Lemelson, as applied to claim 8 above, and further in view of Heinz et al. (US 5630292), hereinafter Heinz.
Regarding claim 14, Posa as modified teaches of claim 3, but does not appear to teach of wherein the wooden stake is pine.
	Heinz teaches of wherein the wooden stake is pine (the post may be constructed in hard wood such as pine).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Posa to incorporate the teachings of Heinz of wherein the wooden stake is pine in order to use a hard word that is durable and can provide stability. 
	
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647